 

Revolving Line of Credit - Promissory Demand Note

 

InnSuites Hospitality Trust and its subsidiary RRF Limited Partnership (the
“Borrower”) promises to pay to the order of Chinita Hayden (the “Lender”) the
sum of up to Four Hundred Thousand Dollars ($400,000.00), together with interest
thereon at the rate of 7.0% per annum on the unpaid balance.

 

This Revolving Line of Credit – Promissory Demand Note (“Note”) is executed in
return for the following extension of credit from the Lender to the Borrower:

 

The borrower and Lender agree that this Note shall automatically govern any
future extension of credit, in any form, from the Lender to the Borrower, if
such future extension of credit expressly states that it is subject to this
Note.

 

Interest only payments shall be made monthly and are due on the first of the
month and is late on the 15th of each month. The principal shall be payable On
Demand or payable on July 31, 2020, whichever occurs first. The Lender and
Borrower agree that no collateral will be provided for this loan and is
unsecured.

 

All payments shall be first applied to interest and late charges, and the
balance to principal, if any. This note may be prepaid, at any time , in whole
or in part, upon the occurrence of any of the following: Failure to make any
payment due to hereunder within on or before 15 days after the due date; breach
of any condition of the agreement, upon the dissolution or liquidation of the
undersigned, upon the filing by any of the undersigned of an assignment for the
benefit of the creditors, bankruptcy or other form of insolvency, or by
suffering an involuntary petition tin bankruptcy or receivership not vacated
within thirty (30) days.

 

In the event this note shall be in default and placed for collection, then the
borrower agree to pay all reasonable attorney fees and costs of collection.
Payment not made within fifteen (15) days of the due date shall be subject to a
late charge of 4% of said payment. All payments hereunder shall be made to such
address as may from time to time be designated by any holder.

 

The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This Note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Arizona.

 

The borrower may prepay this Note in whole or in part without penalty. In the
event any payment due hereunder is not paid when due, the entire balance shall
be immediately due and payable upon demand of the holder. Upon default, the
undersigned shall pay all reasonable attorney fees and costs necessary for the
collection of this Note.

 

Signed under seal this 18th day of July, 2017.

 

/s/ InnSuites Hospitality Trust by James Wirth     InnSuites Hospitality Trust,
Borrower         By James Wirth, CEO         /s/ Chinita Hayden     Chinita
Hayden, Lender

 

RRF Limited Partnership       by Inn Suites Hospitality Trust, General Partner  
    /s/ RRF Limited Partnership by James Wirth   by James Wirth, CEO  

 

 

 

 

Promissory Demand Note

 

Amendment # 1

 

On December 24, 2014, InnSuites Hospitality Trust together with RRF Limited
Partnership (“Borrower”) entered into the attached Promissory Demand Note with
Guy C. Hayden, III (“Lender”) for the sum of $400,000 due on demand or payable
on February 15, 2018, whichever occurs first.

 

With all of the same terms as described in the Promissory Demand Note dated on
December 24, 2014, both the Borrower and Lender wish to extend the Promissory
Demand Note to be due on demand or payable on July 31, 2020, whichever occurs
first.

 

Signed under seal this 18th day of July, 2017.

 

InnSuites Hospitality Trust, Borrower         By James Wirth, CEO   /s/ Guy
Hayden III     Guy C. Hayden III, Lender /s/ InnSuites Hospitality Trust by
James Wirth    

 

RRF Limited Partnership,

     

by Inn Suites Hospitality Trust, General Partner, Borrower

     

By RRF Limited Partnership by InnSuites Hospitality Trust by James Wirth

   

/s/ RRF Limited Partnership by InnSuites Hospitality Trust by James Wirth, CEO

  by James Wirth, CEO  

 

 

 

 

[ex10-1_001.jpg] 

 

 

 

 